United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                 Nos. 08-1435/1826
                                   ___________

Larry Jackson,                       *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeals from the United States
                                     * District Court for the
Steve Long; Dave Dormire; Cornell,   * Western District of Missouri.
Acting FUM; Dave Corum, Lt.;         *
Dittman, CCA,                        * [UNPUBLISHED]
                                     *
            Appellees.               *
                                ___________

                              Submitted: January 6, 2009
                                 Filed: January 20, 2009
                                  ___________

Before SMITH, HANSEN, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Larry Jackson appeals the district court’s1 orders dismissing his 42 U.S.C.
§ 1983 action, denying him leave to appeal in forma pauperis (IFP), and denying him
appointment of counsel to pursue this appeal. We grant his pending motion to
proceed IFP in this court, but note that the district court has already assessed and is

      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
William A. Knox, United States Magistrate Judge for the Western District of
Missouri.
collecting the appellate filing fee, so no further assessment is necessary. We affirm
the district court’s orders for the reasons given by the court, see 8th Cir. R. 47A(a),
and we deny Jackson’s pending motion for appointment of counsel on appeal.
                         ______________________________




                                         -2-